DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2021has been entered.
3.	Claims 2, 6, 16 and 19 are amended.
4.	Claims 5, 8, 12, 14 and 24-27 are previously canceled.
5.	Claims 28 and 29 are new.
6.	Claims 1-4, 6, 7, 9-11, 13, 15-23, 28 and 29 are remaining in the application.
Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “hydrofoil”, “impeller”, “piston”, “valve body”, “restriction valve”, “orifice” and “piping” must be clearly shown (with an appropriate reference character corresponding to this feature in the written description of the specification) or the feature(s) canceled from the claim(s).  Appropriate correction is required.  Features that are clearly disclosed as conventional should be illustrated in the drawing in the form of a graphical symbol or labeled rectangular box per MPEP § 608.02 provided below:
1.83    Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).
In view of the foregoing, features that are clearly disclosed as conventional should be illustrated in the drawing in the form of a graphical symbol or labeled rectangular box; in addition, these features should be clearly disclosed as convention in the written description of the Specification. Applicant has not clearly disclosed that all such features are conventional and the schematic boxes added as New Fig. 9 is inadequate for both indicating that such features are conventional and for showing each conventional feature as arranged for the claimed and disclosed invention.
7.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above feature(s) as described in the specification.  Any structural detail that is essential for proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 25.
9.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter may be entered.
10.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations 
11.	The drawings are objected to because no marked-up copies of each Replacement Sheet labeled as “Annotated Sheets” were submitted as was required (para. 10 of this Office Action).
Specification
12.	The disclosure was previously objected for the following reasons:
	The disclosed phrase ‘gassed-equilibrated form’ is unclear and is not explained in the written description or claims of the disclosure.  Applicant’s remarks and arguments in this regard are not sufficient to overcome such an objection since the term is not defined as applicant has indicated it is to be interpreted in the remarks section of the amendment.  Similar applies to the newly claimed feature limitation “saturated form” (newly disclosed as recited in claims 2 and 16).
13.	Applicant’s amendment in an attempt to overcome the above objection has introduced new matter into the disclosure.  The amendment filed 5/06/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
	“When the terminology “gas-equilibrated form” or “gassed-equilibrated form” is employed in reference to a second fluid which the surface is moving through, it should be understood that the terms refer to a form of said second fluid which comprises dissolved gasses at saturation concentration, at any given fluid pressure.”
	Applicant indicates that such is supported by the original Specification on pg. 13, line 30 to pg. 14, line 4; however, such support cannot be found there for the language introduced.
Also, the newly added claims limitations “relative to a saturated form of the second fluid at any pressure” cannot be found in the Specification as amended or originally filed, therefore, a similar new matter objection to the specification applies to such a claim limitation.
Applicant is required to cancel the new matter in the reply to this Office Action.
14.	The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The claimed phrase “saturated form” (as recited in claims 2 and 16) is not found in the specification as is newly recited in the claims.  Claim limitations should be consistent with features found in and described in the specification.  In addition, terminology and/or nomenclature should be consistent throughout the disclosure (specification and claims).  Similar applies to the newly claimed feature limitation “at any pressure” (claims 2 and 16).
Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

16.	Claims 2, 16, 28 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
17.	The claimed feature limitation “saturated form” is unclear in view of the Specification (where the phrase is not found, disclosed, explained, defined or described).
Allowable Subject Matter
18.	Claims 1, 3, 4, 6, 7, 9-11, 13, 15 and 17-23 are allowed.
19.	Claims 2, 16, 28 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 
21.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
5/17/2021